        Case 4:19-cv-00089-BMM Document 10 Filed 11/02/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 TOBY KITTRELL,
                                                          CV-19-89-GF-BMM-JTJ
                            Plaintiff,

       vs.                                                          ORDER

 LT. WILSON, DHO LENAHAN, CASE
 MANAGER LIGGIT, and CO WARD,

                            Defendants.




      Plaintiff Toby Kittrell (“Kittrell”), a prisoner proceeding without counsel,

filed a Motion to Proceed in Forma Pauperis (Doc. 1) and a Complaint under 42

U.S.C. § 1983. (Doc. 2). United States Magistrate Judge John Johnston granted

Kittrell’s Motion to Proceed in Forma Pauperis. (Doc. 5). The Court then gave

Kittrell the opportunity to amend his Complaint, so that he may pass the screening

standard required in prisoner proceedings where the plaintiff proceeds in forma

pauperis. (Doc. 7); 28 U.S.C. §§ 1915A(b), 1915(e)(2)(B). The Court informed

Kittrell that the factual allegations in his original Complaint were insufficient to

state a claim under Fed. R. Civ. P. 8(a)(2). (Doc. 7); see Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).
        Case 4:19-cv-00089-BMM Document 10 Filed 11/02/20 Page 2 of 3



      Kittrell filed an Amended Complaint on June 10, 2020. (Doc. 8). The

Amended Complaint reasserted the allegations set forth in the original Complaint

(Doc. 2), but provided even less factual information. (Doc. 8).

      United States Magistrate Judge John Johnston reviewed the Amended

Complaint (Doc. 8) under 28 U.S.C. §§ 1915A(b), 1915(e)(2)(B). Judge Johnston

entered Findings and Recommendations in this matter on October 14, 2020. (Doc.

9). Judge Johnston recommended that this Court dismiss Kittrell’s Amended

Complaint (Doc. 8), because it fails to state a federal claim upon which relief may

be granted. (Doc. 9).

      No party has filed objections to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

                                     ORDER

      Accordingly, IT IS ORDERED:

      1. This matter is DISMISSED for failure to state a federal claim.

      2. The Clerk of Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.




                                             2
        Case 4:19-cv-00089-BMM Document 10 Filed 11/02/20 Page 3 of 3



      3. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      4. The Clerk of Court is directed to have the docket reflect that this

dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g) because Kittrell failed

to state a claim upon which relief may be granted.

      Dated this 2nd day of November, 2020.




                                             3
